Honorable George K. Smith      Opinion No. M-892
County Auditor
Records Building               Re:   Whether proceeds from the
Dallas, Texas 75202                  sale of bonds issued by
                                     Dallas County for road
                                     improvements may be commin-
                                     gled with other monies
                                     under authority of Article
                                     VIII, Section 9, Texas
Dear Mr. Smith:                      Constitution.
     You ask whether your county‘can transfer certain funds
to the counties consolidated "General Fund" from a "Capital
Improvement Fund" made up of proceeds from the sale of a
certain issue of tax supported road bonds.
     Article VIII, Section 9, Texas Constitution, as amended
in 1967, reads, in part:
                  I!
                 . . . Any county may put all tax
          money collected by the county into one
          general fund, without regard to the purpose
          or source of each tax . . .v (Emphasis
          added)
     This language of the Constitution Is clear that the
"General Fund" is to be made up of funds raised by taxation
and not proceeds from the sale of bonds.
     Our prior Opinion NO. ~-207 (1968)   reads, in part:
                      The 1967 amendment to Section
          9 besiowing power upon any county to put
          all its tax money into one fund does not
          require that this be done, but instead
          confers the power subject to the good judg-
          ment of the Commissioners Court, so long
          as it does not impair outstanding bonds
          or,obligations. Limited exercis? of
          conferred power, as under the facts here,


                              4347
Honorable George K. Smith, page 2                    (M-892)


          is well recognized by our Courts. cf.
          State v. City of Austin, 160 Tex. 348,
              s w 2d 737   143 (1960). " (Emphasis
             edj..       ’
     It is also elementary that the proceeds from the sale
of county bonds can only be used for the purpose authorized
and may not be diverted to other purposes or uses. Barrington
v. Cokinas, 161 Tex. 136, 338 S.W.2d 133 (1960).
     In view of the constitutional limitation on monies ell-
gible for deposit in the General Fund, as well as the restric-
tions on the use of bond proceeds, we find no merit in the
proposition that bond proceeds or a portion thereof are subject
to deposit in such fund pending their expenditure.
                       SUMMARY
               Section 9 of Article VIII Texas
          Constitution, as amended in 1967 allows
          a county to deposit all tax money col-
          lected by the county in one general fund,
          without regard to the purpose or source
          of each tax, but does not permit the
          deposit of bond proceeds in the general
          fund.




Prepared by Robert B. Davis
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
John Reeves
Austin~Bray
Jack Goodman
Fisher Tyler
                              4348
,                ,-   .-
,   t   ,.   ~




                           Honorable George K. Smith, page‘3   (M-892)



                           MEADE F. GRIFFIN
                           Staff Legal Assistant

                           ALFRED WALKER
                           Executive Assistant

                           NOLA WHITE
                           First Assistant




                                                       4349